DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/22 has been entered.

Response to Amendment
Claims 1, 3-11, 13-17, and 20 are pending in the application.  Claims 2, 12, 18, and 19 have been canceled.  Claims 13, 14, and 20 have been withdrawn from consideration.  Claims 1 and 15 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2011/0009943 A1) (“Paul”) in view of Kelley (US 2010/0069852 A1).
Regarding claim 1, Paul discloses (Figures 1-2A) a stent delivery system, comprising: an outer shaft (12) having a distal end region (14), a proximal end (16) , and an inner surface defining a lumen (20) extending therein between the proximal end and the distal end region; an inner shaft (22) extending at least partially within the lumen of the outer shaft, the inner shaft having a stent receiving region (40) disposed along a distal end region thereof, a stent (42; paragraph 0034) disposed along the stent receiving region, the stent having an outer surface; a member (50) positioned radially outward from the outer surface of the stent and radially inward from the inner surface of the outer shaft, the member being attached to an outer surface of the inner shaft proximal of the stent (at 62, see Figure 2A); wherein the outer shaft (12) defines an outermost wall of the stent delivery system (Figure 1), wherein the outermost wall extends over an entire length of the member and extends distally to a distal tip (24) fixed to a distal end of the inner shaft (22) in a delivery configuration, the outermost wall extending proximally to a handle coupled to the proximal end of the outer shaft (Figure 1); and a plurality of tether members (sutures, paragraph 0040) coupled to the member and extending therefrom, wherein longitudinal retraction of the outer shaft relative to the inner shaft exposes the stent from the braided member (via formation of rolling bend 66; paragraph 0035, Figure 2); wherein each of the plurality of tether members includes a first end directly attached to the member and a second end directly attached to the outer shaft (paragraph 0040 discloses that sutures attach directly to the member and the outer shaft to attach the member to the outer shaft).  
Paul fails to disclose that the member is braided.  However, Paul discloses that the member (50) can be formed of any suitable material, and a skilled artisan will be able to select an appropriate material based or various considerations, such as the nature of the expandable intraluminal medical device, the environment in which the device is intended to be implanted, and others (paragraph 0043).
In the same field of endeavor, Kelley teaches (Figures 1A-1C) a stent delivery system comprising a braided member (80; paragraph 0016) positioned radially outward from the outer surface of the stent. Kelley teaches that the braided member is configured to constrain the stent in a collapsed position for delivery to a target site. Kelley teaches that actuation of the delivery system exposes the stent from the braided member. Kelley teaches that the braided member (80) is further configured to conform to the distal surface of the cap (26) attached to the distal end of the sheath (40) such that the braided member smoothly slides over the cap (paragraph 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the member disclosed by Paul to be made of a braided material, as taught by Kelley. This modification would provide a material that constrains the stent in a collapsed position for delivery to a target site and slides smoothly deployment of the stent at the target site (Kelley, paragraphs 0016-0017).  This modification would also result in less friction between the stent and the outer shaft (12), which reduces the force required to retract the outer shaft, enabling more control over the deployment position (Kelley, paragraph 0023).
Regarding claim 3, Paul in view of Kelley teaches (Paul, Figure 2A) that the braided member (50) includes a proximal end (54) and a distal end (52), and wherein the proximal end of the braided member is attached to the outer surface of the inner shaft (22; at 62) , and wherein the distal end is attached to the first end of each of the plurality of tether members (sutures; Paul, paragraph 0040).
Regarding claim 4, Paul in view of Kelley teaches (Paul, Figure 2A) that the braided member (50) is configured to space the inner surface of the outer shaft (12) radially away from the outer surface of the stent (42; paragraph 0035).
Regarding claim 5, the braided member (50) taught by Paul in view of Kelley (Paul, Figure 1) is capable of exerting a radially compressive force along the stent (42).
Regarding claim 6, Paul in view of Kelley teaches (Paul, Figures 2 and 2A) retracting the outer shaft (12) slides the inner surface of the outer shaft along an outer surface of the braided member (50).
 	Regarding claim 7, Paul in view of Kelley teaches that the braided member (50) includes a proximal end region, and wherein the proximal end region includes a tapered portion tapering to a smaller diameter in a proximal direction (Paul, paragraph 0043).
Regarding claim 8, Paul in view of Kelley teaches (Paul, Figures 2 and 2A) that the braided member (50) includes a longitudinal axis and a length measured along the longitudinal axis from a proximal end of the braided member to a distal end of the braided member, and wherein the braided member is configured to axially compress (due to rolling bend 66; paragraph 0035) along the longitudinal axis as the outer shaft (12) is retracted in a proximal direction such that the length of the braided member is reduced.
Regarding claim 9, Paul in view of Kelley teaches (Paul, Figures 2 and 2A) that retraction of the outer shaft (12) uncovers at least a portion of the braided member (50) , and wherein the uncovered portion of the braided member expands radially outward (at rolling bend 66; paragraph 0035) as the outer shaft is retracted.
Regarding claim 10, Paul in view of Kelley teaches (Paul, Figures 2 and 2A) that retraction of the outer shaft (12) retracts the plurality of tether members (sutures; paragraph 0040) in a proximal direction, and wherein retraction of the tether members folds the braided member back on itself (at rolling bend 66; paragraph 0035).
Regarding claim 11, Paul in view of Kelley teaches (Paul, Figures 2 and 2A) that the braided member (50) includes a longitudinal axis, and wherein retraction of the outer shaft (12) retracts the plurality of tetherPage 3 of 11Appl. No. 16/789,833 Amendment dated May 5. 2022Reply to Final Office Action of Januar 6. 2022members (sutures; paragraph 0040), and wherein retraction of the plurality of tether members is capable of axially compressing the braided member along the longitudinal axis (paragraph 0035).
Regarding claim 15, Paul discloses (Figures 1-2A) a stent delivery system, comprising: an outer shaft (12) having a distal end region (14), a proximal end (16), an inner surface and a lumen (20) extending therein between the proximal end and the distal end region; an inner shaft (22) extending at least partially within the lumen of the outer shaft, the inner shaft having a stent receiving region (40) disposed along a distal end region thereof, wherein the inner shaft is designed to translate longitudinally relative to the outer shaft; a stent (42; paragraph 0034) disposed along the stent receiving region, the stent having an outer surface, wherein the stent is configured to shift from a first radially collapsed configuration (Figure 1) when subjected to a radially constraining force to a radially expanded configuration (Figure 2) when free of the radially constraining force; a sleeve (50) positioned between the outer surface of the stent and the inner surface of the outer shaft, the sleeve capable of radially compressing the stent in the first configuration (Figure 1); wherein the outer shaft (12) defines an outermost wall of the stent delivery system (Figure 1), wherein the outermost wall extends over an entire length of the sleeve and extends distally to a distal tip (24) fixed to a distal end of the inner shaft (22) in a delivery configuration (Figure 1), the outermost wall extending proximally to a handle (18) coupled to a proximal end of the outer shaft; andPage 4 of 11Appl. No. 16/789,833 Amendment dated May 5, 2022Reply to Final Office Action of January 6, 2022one or more tether members (sutures; paragraph 0040) coupled to the sleeve and extending therefrom, wherein longitudinal retraction of the outer shaft (12) relative to the inner shaft (22) exposes the stent from the sleeve (Figure 2); wherein each of the one or more tether members includes a first end directly attached to a distal end of the sleeve and a second end directly attached to the outer shaft (paragraph 0040 discloses that sutures attach directly to the sleeve and the outer shaft to attach the sleeve to the outer shaft). 
Paul fails to disclose that the sleeve is braided.  However, Paul discloses that the sleeve (50) can be formed of any suitable material, and a skilled artisan will be able to select an appropriate material based or various considerations, such as the nature of the expandable intraluminal medical device, the environment in which the device is intended to be implanted, and others (paragraph 0043).
In the same field of endeavor, Kelley teaches (Figures 1A-1C) a stent delivery system comprising a braided sleeve (80; paragraph 0016) positioned radially outward from the outer surface of the stent. Kelley teaches that the braided sleeve is configured to constrain the stent in a collapsed position for delivery to a target site. Kelley teaches that actuation of the delivery system exposes the stent from the braided sleeve. Kelley teaches that the braided sleeve (80) is further configured to conform to the distal surface of the cap (26) attached to the distal end of the sheath (40) such that the braided sleeve smoothly slides over the cap (paragraph 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve disclosed by Paul to be made of a braided material, as taught by Kelley. This modification would provide a material that constrains the stent in a collapsed position for delivery to a target site and slides smoothly deployment of the stent at the target site (Kelley, paragraphs 0016-0017).  This modification would also result in less friction between the stent and the outer shaft (12), which reduces the force required to retract the outer shaft, enabling more control over the deployment position (Kelley, paragraph 0023).
Regarding claim 16, Paul in view of Kelley teaches (Paul, Figure 2A) that the braided sleeve (50) is configured to space the inner surface of the outer shaft (12) radially away from the outer surface of the stent (42; paragraph 0035).
Regarding claim 17, Paul in view of Kelley teaches (Paul, Figures 2 and 2A) retracting the outer shaft (12) slides the inner surface of the outer shaft along an outer surface of the braided sleeve (50).



Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771